Citation Nr: 0723020	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a permanent and total disability rating for 
pension purposes, for the period from May 1, 1985, 
to January 30, 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from April to September 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision that assigned an 
effective date of January 31, 1989, for the award of a 
permanent and total disability rating for pension purposes.  
The veteran timely appealed for restoration of a permanent 
and total disability rating for pension purposes during the 
period from May 1, 1985, to January 30, 1989.

In August 2004, the veteran raised the issue of entitlement 
to service connection for residuals of a right leg injury.  
As that issue has not been adjudicated, it is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  A June 1986 decision of the Board denied entitlement to a 
permanent and total disability rating for pension purposes.

2.  A January 1989 decision of the Board denied entitlement 
to a permanent and total disability rating for pension 
purposes.

3.  In October 1996, the Board denied the veteran's motion 
for reconsideration of the June 1986 and January 1989 Board 
decisions.

4.  In November 1996, the Board granted an effective date of 
January 31, 1989, for the award of nonservice-connected 
pension benefits.

5.  In October 1997, the Board denied the veteran's motion 
for reconsideration of the June 1986 and January 1989 Board 
decisions.
 
6.  The veteran has not submitted a motion for 
reconsideration of the November 1996 Board decision that 
established an effective date of January 31, 1989, for the 
award of nonservice-connected pension benefits.

7.  The veteran has not made a specific allegation of clear 
and unmistakable error, or any outcome determinative error in 
a prior decision.  


CONCLUSIONS OF LAW

1.  The Board's June 1986 decision denying entitlement to a 
permanent and total disability rating for pension purposes is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

2.  The Board's January 1989 decision denying entitlement to 
a permanent and total disability rating for pension purposes 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).

3.  The Board's November 1996 decision granting an effective 
date of January 31, 1989, for the award of nonservice-
connected pension benefits is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).

4.  The criteria for a permanent and total disability rating 
for pension purposes, for the period from May 1, 1985, 
to January 30, 1989, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through an August 2003 letter, the RO notified the veteran of 
the evidence needed to establish entitlement to nonservice-
connected disability pension benefits.  This document served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board finds no prejudice to the veteran in proceeding 
with a denial of an earlier effective date, as concluded 
below.  The veteran had previously received all required 
notice regarding entitlement to nonservice-connected 
disability pension benefits.  The claim denied obviously does 
not entail the setting of a new disability rating or an 
effective date.  Accordingly, the veteran is not harmed by 
any defect with regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Background

A Board decision in June 1976 denied service connection for 
an anxiety neurosis on the basis that there was no showing of 
a nervous condition during service, and that the veteran's 
nervous condition appeared to be due to personal problems 
that he encountered when he returned home from service.

In March 1977, the RO awarded nonservice-connected pension 
benefits, effective July 28, 1976, based on the following 
disabilities:  anxiety neurosis with schizoid trends, rating 
50 percent disabling; bronchial asthma with chronic 
obstructive lung disease, rating 30 percent disabling; and 
hypertrophic rhinitis, rated 10 percent disabling-for a 
combined disability rating of 70 percent.

Based, in part, on findings of an October 1984 VA 
examination, the RO concluded that the veteran's disabilities 
were not of such severity as to preclude some sort of gainful 
employment, when taking into consideration the veteran's 
educational background; and reduced the disability rating for 
an anxiety neurosis with depressive components to 30 percent, 
effective November 1, 1984.

Effective May 1, 1985, the RO terminated the veteran's award 
of nonservice-connected pension benefits.

In June 1985, the veteran's former employer at an auto repair 
shop indicated that the veteran had been suspended from 
employment due to safety and health concerns, and that the 
veteran was not fit to work any more.

Also in June 1985, the veteran's representative indicated 
that, in accordance with the veteran's educational background 
and his various medical disabilities and  required 
medications, the veteran was not fit to perform any type of 
work.

In June 1986, the Board found that the medical evidence of 
record reflected no more than a moderate amount of back, 
psychiatric, and respiratory difficulty; and that the 
disabilities were not sufficient to prevent the veteran from 
obtaining or maintaining some form of substantially gainful 
employment for the rest of his lifetime.  Hence, the Board 
denied entitlement to a permanent and total disability rating 
for pension purposes.

In January 1989, the Board noted the veteran was 39 years 
old; and that he had a 12th grade education and work 
experience as an auto body repairman.  The Board found that 
the veteran's physical disabilities did not prevent light 
physical activity, and that a psychiatric disorder did not 
severely hamper the veteran's social and industrial 
relationships.  The Board concluded that the veteran was not 
totally disabled, and that his disabilities did not preclude 
substantially gainful employment in view of his age, 
education, and work experience.  A permanent and total 
disability rating for pension purposes was again denied.

A non-VA psychiatric evaluation received in May 1989 included 
an Axis I diagnosis of schizophrenic disorder.  The examiner 
noted that the veteran had a severe mental disorder, with 
evidence of multiple acute exacerbation; and opined that the 
veteran's industrial capacity was grossly impaired, his 
capacity for social relations was very poor, and his capacity 
to persist in tasks and to do goal-directed activities was 
impaired in a severe way.

The report of an August 1989 VA examination reflects an Axis 
I diagnosis of schizophrenic disorder.  The examiner noted 
that the veteran's symptoms underwent periods in which his 
condition tended to exacerbate, despite ongoing treatment.

In December 1989, the RO awarded nonservice-connected pension 
benefits, effective May 2, 1989, based on the following 
disabilities:  schizophrenic disorder, rated 50 percent 
disabling; bronchial asthma, rated 30 percent disabling; 
maxillary sinusitis, rated 10 percent disabling; dorsolumba 
paravertebral fibromyositis with L4-L5 radiculopathy, rated 
10 percent disability; a knee disability, rated 0 percent 
(noncompensable) disabling; and an eye disability, rated 0 
percent (noncompensable) disabling-for a combined disability 
rating of 70 percent.
 
In March 1994, the veteran testified that when his pension 
benefits were initially terminated and he did not receive any 
payments, he lost all his personal possessions, including his 
house.  The veteran also testified that the October 1984 VA 
examination was inadequate, and that his nonservice-connected 
pension benefits should be restored as of the date that they 
were terminated. 

In October 1996, the veteran's motion for reconsideration of 
the Board decisions in June 1986 and in January 1989 was 
denied on the basis that the veteran did not demonstrate that 
either of the Board decisions contained obvious error.  Each 
of the Board decisions was noted to contain findings of fact 
that had a plausible basis in the record; was consistent with 
the available evidence and applicable statutory and 
regulatory provisions; and contained clearly stated reasons 
and bases for the decision.

In November 1996, the Board granted an effective date of 
January 31, 1989, for the award of nonservice-connected 
pension benefits, based on evidence of VA outpatient 
treatment and examination on January 31, 1989.

In October 1997, the veteran's motion for reconsideration of 
the Board decisions in June 1986 and in January 1989 was 
again denied on the basis that each of the decisions 
reflected reasonable judgment regarding the credibility, 
probative value, and weight of the evidence.  The Board noted 
that the RO had complied with the then rather minimal 
procedural requirements of 38 C.F.R. § 3.105(f) for pension 
reduction; and there was a basis for finding that there had 
been material improvement in the veteran's condition, and 
that the improvement occurred under the ordinary conditions 
of life.

Specifically, the Board noted that the RO had received a 
business card indicating that the veteran was engaged in 
business as a paralegal; and the veteran never explicitly 
denied working as a paralegal, although he did suggest that 
he was the object of a vendetta by jealous neighbors.  No 
evidence refuted the employment.  The rating reduction was 
also based, in part, on the October 1984 VA examination, in 
which the Board could have weighed some findings more heavily 
than others to find improvement.  Obvious error must be more 
than a dispute as to how the evidence was weighed.  While the 
veteran's psychiatric evaluation was reduced and pension 
benefits terminated on the basis of a single examination, the 
remainder of the record could be interpreted as demonstrating 
sustained improvement.  VA outpatient treatment records 
described the veteran as fully oriented and in good contact 
with reality, and no psychosis was diagnosed.  Hence, there 
was a plausible basis in the record for the factual 
determinations at issue.

Also of record is an April 2001 psychiatric evaluation 
submitted by the veteran's treating psychiatrist since 
December 1993.  After reviewing the veteran's medical 
records, the psychiatrist opined that the veteran had been 
treated for schizophrenia for many years and that his illness 
was present at the time of the October 1984 VA examination. 

In October 2001, the veteran submitted a sworn statement, 
declaring that since his discharge from service in September 
1974, it had not been possible for him to do any kind of work 
due to his physical and mental condition.

In November 2001, the veteran submitted a statement from the 
Director, Office of Filing of Returns, Department of the 
Treasury in the Commonwealth of Puerto Rico, indicating that 
there was no return filed under either the veteran's name or 
his account number in the archives.
 
In September 2003, the veteran submitted a statement, 
indicating that he had never worked since 1974; and that he 
never had a business of any sort since 1974.

III.  Analysis

Under provisions of 38 U.S.C.A. § 1521, a disability pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently or totally disabled 
due to nonservice-connected disabilities not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521(a).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension 
cases must be adjudicated applying both "objective" and 
"subjective" standards.  Talley v. Derwinski,  2 Vet. App. 
282, 285 (1992).  

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for an increase will be the day of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  

The actual payment of benefits begins on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  

Where new and material evidence is received after a final 
disallowance, the effective date shall be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  For reopened claims, 
the effective date shall be the date of the receipt of the 
claim of the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).

The veteran's appeal has been treated, in part, as a petition 
to reopen the previously and finally decided issue of the 
effective date of the award of nonservice-connected pension 
benefits.  If new and material evidence is presented or 
secured with respect to a finally decided claim, the claim 
will be reopened, and the claim decided upon the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Even if the veteran were to present new and material evidence 
that showed entitlement to a permanent and total disability 
rating for pension purposes, for the period from May 1, 1985, 
to January 30, 1989, it could not result in the assignment of 
an earlier effective date.  The earliest effective date that 
may be assigned for a reopened claim is the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q-r).  The veteran submitted his 
claim for an earlier effective date in November 2001.  Under 
that regulation, the new date could be set no earlier than 
the date of the receipt of his claim in November 2001, which 
would offer the veteran no benefit.

Evidence that is generated by VA or could reasonably be 
expected to be in the custody of VA, is considered to be 
constructively before VA.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  An earlier effective date could possibly be 
established on the basis of evidence which was constructively 
before VA at the time of the November 1996 Board decision but 
was not actually received until after that decision.  In this 
case, the record does not reflect any such evidence and the 
veteran has not identified any such evidence.

Moreover, decisions of the Board are subject to review only 
if there is a motion for reconsideration of that decision on 
the basis of obvious (clear and unmistakable) error.  Such a 
motion must be made in accordance with regulations applicable 
to revision of Board decisions on grounds of clear and 
unmistakable error.  See 38 C.F.R. § 20.1400, et seq.  As 
noted above, the veteran's motions for reconsideration of the 
June 1986 and January 1989 Board decisions have been denied.  
There is no such motion for reconsideration of the November 
1996 Board decision establishing January 31, 1989, as the 
effective date for the award of nonservice-connected pension 
benefits.

Under 38 C.F.R. § 3.105(a), "[p]revious determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  See also 
38 U.S.C.A. § 5109A.
  
To assert a valid claim of clear and unmistakable error, the 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of clear and 
unmistakable error is not sufficient to reasonably raise the 
issue.  See Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board notes that the April 2001 psychiatric evaluation 
submitted by the veteran's treating psychiatrist simply 
provided an opinion that the veteran's illness was present at 
the time of the October 1984 VA examination, and that the VA 
examiner's diagnosis was inaccurate.  There is no indication 
or opinion given as to the severity of the veteran's mental 
disability in 1984; nor has the veteran identified any 
outcome determinative error in a prior decision.  Here, the 
veteran's arguments, at most, constitute a dispute as to how 
the evidence was weighed.  Such a dispute cannot serve as the 
basis for a finding of clear and unmistakable error.  Crippen 
v. Brown, 9 Vet. App. 412, 418 (1996).  Based on the 
foregoing analysis, the Board finds that the veteran's 
arguments do not constitute a valid claim of clear and 
unmistakable error in a prior decision.

Accordingly, the Board finds that an effective date earlier 
than January 31, 1989, for the award of nonservice-connected 
pension benefits is precluded as a matter of law.  
38 U.S.C.A. § 5110 (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. App. 
555, 561 (1995) (construing Sabonis); 38 C.F.R. §§ 3.102, 
3.400 (2006).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes, for the period from May 1, 1985, 
to January 30, 1989, is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


